 


116 HRES 911 EH: Relating to House Resolution 891, and providing for consideration of the Senate amendment to the bill (H.R. 748) to amend the Internal Revenue Code of 1986 to repeal the excise tax on high cost employer-sponsored health coverage.
U.S. House of Representatives
2020-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 911 
In the House of Representatives, U. S.,

March 27, 2020
 
RESOLUTION 
Relating to House Resolution 891, and providing for consideration of the Senate amendment to the bill (H.R. 748) to amend the Internal Revenue Code of 1986 to repeal the excise tax on high cost employer-sponsored health coverage. 
 
 
That House Resolution 891, agreed to March 11, 2020 (as amended by House Resolution 905, agreed to March 19, 2020), is amended— (1)in section 7, by striking March 29, 2020 and inserting April 19, 2020;
(2)in section 10, by striking March 29, 2020 and inserting April 19, 2020; and (3)in section 11, by striking March 30, 2020 and inserting April 20, 2020.
2. Upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 748) to amend the Internal Revenue Code of 1986 to repeal the excise tax on high cost employer-sponsored health coverage, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the Majority Leader or his designee that the House concur in the Senate amendment. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for three hours equally divided and controlled by the Majority Leader and the Minority Leader or their respective designees. The previous question shall be considered as ordered on the motion to its adoption without intervening motion.  Cheryl L. Johnson,Clerk. 